DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  
Regarding claim 16, the limitation “introuducing” in line 7 should be replaced with “introducing”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the rectangular shaped focal beam" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “so that the deposit in the peripheral artery is treated” in lines 5-6, is unclear and indefinite because the limitation provides for an open-ended scope of the use of the ultrasound waves directed to the patient. This renders the scope of the claim indefinite because both the claim and the applicant’s submitted disclosure fail to indicate what constitutes “treated” deposits within an artery, and thus it is unclear what is required of the ultrasound waves in order to meet the above limitation. For these reasons, the claim is rejected for indefiniteness. 
Regarding claim 14, the term “every few minutes” in claim 14 is a relative term which renders the claim indefinite. The term “few minutes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill would not be able to determine the scope of “every few minutes” and whether the treatment scope should be for instance on the range of 1-5 minutes or a greater range of minutes for the treatment. Furthermore, the claim does not limit the treatment scale and therefore remains open-ended for the scope of the “every few minutes” repetition of the treatment procedure. This renders the scope of the claim unclear and is rejected for indefiniteness. 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore, dependent claims 11-13 and 15 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta et al. (U.S. Pub. No. 20110034832) hereinafter Cioanta, in view of Sapozhnikov et al. (U.S. Pub. No. 20120259250) hereinafter Sapozhnikov. 
Regarding claim 1, Cioanta teaches:
A method of treating a deposit in a patient's peripheral artery (abstract; [0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0214], describe treatment of a peripheral artery specifically; [0260]), comprising the steps of: 
generating a shock wave outside of the patient ([0199], extracorporeal pressure shock waves are generated outside of the patient; [0200]-[0205], pressure shock waves with applicators; [0206]; [0207]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources; [0215], piezoelectric shock wave applicators 30; [0279]-[0296], describe the extracorporeal devices used for shock wave treatment; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system); and 
directing the shock wave toward a peripheral artery of the patient ([0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0204]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources; [0214], describe treatment of a peripheral artery specifically; [0215], piezoelectric shock wave applicators 30; [0260]; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system).
	Primary reference Cioanta further fails to teach:
	Wherein the shock waves are ultrasound waves generated from an ultrasound source
	However, the analogous art of Sapozhnikov of a non-invasive ultrasound tissue treatment device (abstract) teaches:
Wherein the shock waves are ultrasound waves generated from an ultrasound source ([0012], ultrasound source emits shock waves in the tissue; [0014], HIFU source 102 is an ultrasound transducer that generates shock waves; [0015]-[0019]; [0016], “ultrasound shock waves”; [0028]-[0029]; [0037]; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracorporeal shock wave arterial treatment device of Cioanta to incorporate the shock wave ultrasound waves generated by a ultrasound transducer source as taught by Sapozhnikov because it enables the generation of various levels of ultrasound waves such as shock waves and HIFU waves. This provides better treatment of tissues by characterizing the waves for a particular target tissue (Sapozhnikov, [0012]) 
Regarding claim 2, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 1. Cioanta further teaches:
further comprising the steps of: 
introducing a suction catheter into the vasculature of the patient ([0209], “to avoid debris accumulation a suction catheter system can be used to eliminate the debris”; [0229], a suction catheter; [0282], suction catheter 93, see figure 15B; [0283], collected debris 95; [0285]); and 
using the suction catheter to aspirate a fragmented part of the arterial deposit ([0209], “to avoid debris accumulation a suction catheter system can be used to eliminate the debris”; [0229], a suction catheter; [0282], suction catheter 93, see figure 15B; [0283], collected debris 95; [0285]).
Regarding claim 9, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 1. Cioanta further fails to teach
wherein the ultrasound wave is generated from an ultrasound wave source positioned outside the patient
	However, the analogous art of Sapozhnikov of a non-invasive ultrasound tissue treatment device (abstract) teaches:
wherein the ultrasound wave is generated from an ultrasound wave source positioned outside the patient ([0012], ultrasound source emits shock waves in the tissue; [0014], HIFU source 102 is an ultrasound transducer that generates shock waves; [0015]-[0019]; [0016], “ultrasound shock waves”; [0028]-[0029]; [0037]; [0039])
Regarding claim 10, Cioanta teaches: 
A method of treating a deposit in a patient's peripheral artery (abstract; [0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0214], describe treatment of a peripheral artery specifically; [0260]), comprising the steps of: 
positioning a shock wave source exterior to a patient ([0199], extracorporeal pressure shock waves are a form of ultrasound wave and generated outside of the patient; [0200]-[0205], pressure shock waves with applicators; [0206]; [0207]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources; [0215], piezoelectric shock wave applicators 30; [0279]-[0296], describe the extracorporeal devices used for shock wave treatment; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system); 
generating a plurality of shock waves from the shock wave source ([0007], describe the multiple shock waves generated for a treatment; [0199], extracorporeal pressure shock waves are generated outside of the patient; [0200]-[0205], pressure shock waves with applicators; [0206]; [0207]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources and [0210] describes the number of shocks to be increased for treatment purposes; [0215], piezoelectric shock wave applicators 30; [0279]-[0296], describe the extracorporeal devices used for shock wave treatment; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system; [0510]; [0559]); and 
directing the plurality of shock waves into the patient so that the deposit in the peripheral artery is treated ([0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0204]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources; [0214], describe treatment of a peripheral artery specifically; [0215], piezoelectric shock wave applicators 30; [0260]; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system).
Primary reference Cioanta fails to teach:
Wherein the shock waves are ultrasound shock waves, and wherein the ultrasound shock waves are generated from an ultrasound wave source
	However, the analogous art of Sapozhnikov of a non-invasive ultrasound tissue treatment device (abstract) teaches:
Wherein the shock waves are ultrasound shock waves, and wherein the ultrasound shock waves are generated from an ultrasound wave source ([0012], ultrasound source emits shock waves in the tissue; [0014], HIFU source 102 is an ultrasound transducer that generates shock waves; [0015]-[0019]; [0016], “ultrasound shock waves”; [0028]-[0029]; [0037]; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracorporeal shock wave arterial treatment device of Cioanta to incorporate the shock wave ultrasound waves generated by a ultrasound transducer source as taught by Sapozhnikov because it enables the generation of various levels of ultrasound waves such as shock waves and HIFU waves. This provides better treatment of tissues by characterizing the waves for a particular target tissue (Sapozhnikov, [0012]) 
Regarding claim 13, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 10. Cioanta further teaches:
further comprising the step of: 
directing the plurality of shock waves so that a length of the peripheral artery is treated ([0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0204]-[0211], applicators 30 and 32, generate ultrasound shock waves to the patient from extracorporeal sources; [0207], applicators 30 and 32 can have a longitudinal movement in order to cover the full length of the occlusion and is considered to be “a length” of the artery as it is across a longitudinal direction of the artery; [0214], describe treatment of a peripheral artery specifically; [0215], piezoelectric shock wave applicators 30; [0257];  [0260]; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system;).
Regarding claim 15, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 10. Cioanta further teaches:
wherein the plurality of shock waves have a rate of wave delivery of 2-4 Hz ([0007], frequency of the shock waves are in 1-15 Hz, which is within the claimed frequency range; [0510], 1 to 8 Hz for the extracorporeal shock waves are within the claimed range).
Regarding claim 16, Cioanta teaches: 
A method of treating a deposit in a patient's peripheral artery (abstract; [0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0214], describe treatment of a peripheral artery specifically; [0260]) using system comprising an shock wave source ([0199], extracorporeal pressure shock waves are generated outside of the patient; [0200]-[0205], pressure shock waves with applicators; [0206]; [0207]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources; [0215], piezoelectric shock wave applicators 30; [0279]-[0296], describe the extracorporeal devices used for shock wave treatment; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system) and a suction catheter ([0209], “to avoid debris accumulation a suction catheter system can be used to eliminate the debris”; [0229], a suction catheter; [0282], suction catheter 93, see figure 15B; [0283], collected debris 95; [0285]), the method comprising the steps of: 
emitting a plurality of shock waves from the shock wave source ([0007], describe the multiple shock waves generated for a treatment; [0199], extracorporeal pressure shock waves are generated outside of the patient; [0200]-[0205], pressure shock waves with applicators; [0206]; [0207]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources and [0210] describes the number of shocks to be increased for treatment purposes; [0215], piezoelectric shock wave applicators 30; [0279]-[0296], describe the extracorporeal devices used for shock wave treatment; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system; [0510]; [0559]); 
placing the shock wave source exterior to and facing the patient so the plurality of shock waves travel into the patient artery ([0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0204]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources; [0214], describe treatment of a peripheral artery specifically; [0215], piezoelectric shock wave applicators 30; [0260]; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system); and 
introuducing the suction catheter into the vasculature of the patient and aspirating fragmented deposit parts ([0209], “to avoid debris accumulation a suction catheter system can be used to eliminate the debris”; [0229], a suction catheter; [0282], suction catheter 93, see figure 15B; [0283], collected debris 95; [0285]).
Primary reference Cioanta fails to teach:
Wherein the shock waves are ultrasound shock waves, and wherein the ultrasound shock waves are generated from an ultrasound wave source
	However, the analogous art of Sapozhnikov of a non-invasive ultrasound tissue treatment device (abstract) teaches:
Wherein the shock waves are ultrasound shock waves, and wherein the ultrasound shock waves are generated from an ultrasound wave source ([0012], ultrasound source emits shock waves in the tissue; [0014], HIFU source 102 is an ultrasound transducer that generates shock waves; [0015]-[0019]; [0016], “ultrasound shock waves”; [0028]-[0029]; [0037]; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracorporeal shock wave arterial treatment device of Cioanta to incorporate the shock wave ultrasound waves generated by a ultrasound transducer source as taught by Sapozhnikov because it enables the generation of various levels of ultrasound waves such as shock waves and HIFU waves. This provides better treatment of tissues by characterizing the waves for a particular target tissue (Sapozhnikov, [0012]) 
Regarding claim 17, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 16. Cioanta further teaches:
further comprising the step of: 
manipulating the shock wave source so that a length of the artery is treated by the plurality of shock waves ([0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0204]-[0211], applicators 30 and 32, generate ultrasound shock waves to the patient from extracorporeal sources; [0207], applicators 30 and 32 can have a longitudinal movement in order to cover the full length of the occlusion and is considered to be “a length” of the artery as it is across a longitudinal direction of the artery; [0214], describe treatment of a peripheral artery specifically; [0215], piezoelectric shock wave applicators 30; [0257]; [0260]; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system;).
Regarding claim 18, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 16. Cioanta further teaches:
wherein the plurality of shock waves have a rate of wave delivery of 2-4 Hz ([0007], frequency of the shock waves are in 1-15 Hz, which is within the claimed frequency range; [0510], 1 to 8 Hz for the extracorporeal shock waves are within the claimed range).
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta, in view of Sapozhnikov as applied to claim 1 above, and further in view of Wang et al. (U.S. Pub. No. 20170072228) hereinafter Wang. 
Regarding claim 3, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 1. Cioanta further teaches:
further comprising the steps of: 
generating a plurality of shock waves outside of the patient ([0007], describe the multiple shock waves generated for a treatment; [0199], extracorporeal pressure shock waves are generated outside of the patient; [0200]-[0205], pressure shock waves with applicators; [0206]; [0207]-[0211], applicators 30 and 32, generate ultrasound shock waves to the patient from extracorporeal sources and [0210] describes the number of shocks to be increased for treatment purposes; [0215], piezoelectric shock wave applicators 30; [0279]-[0296], describe the extracorporeal devices used for shock wave treatment; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system; [0510]; [0559]); and 
directing the plurality of shock waves toward the peripheral artery of the patient ([0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0204]-[0211], applicators 30 and 32, generate shock waves to the patient from extracorporeal sources; [0214], describe treatment of a peripheral artery specifically; [0215], piezoelectric shock wave applicators 30; [0260]; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system).
Primary reference Cioanta fails to teach:
wherein the generated plurality ultrasound waves vary in power or rate of wave delivery
However, the analogous art of Wang of an ultrasound therapy treatment system of generating high intensity ultrasound waves to a tissue (abstract) teaches:
wherein the generated plurality ultrasound waves vary in power or rate of wave delivery ([0007], duty cycle and power were varied in treatment; [0014], teaches to pulsing protocol with frequency or shock wave amplitude can be adjusted to treat a target tissue; [0016], different frequencies; [0021], sequence of pulses; [0022], teaches to the differing shock wave amplitudes and the differences depending on the power driving the ultrasound source; [0023], teaches to different power levels; [0024]; [0025], teaches to the adjustment of the pulsing protocol for a particular treatment requirement; [0028], teaches to carrying of the power of the ultrasound source for treatment; [0029]-[0030] and figures 3A and 3B teach to the adjustment of the treatment pulses for sections of tissue; [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracorporeal shock wave arterial treatment device of Cioanta and Sapozhnikov to incorporate the varying of the power and rate of wave delivery as taught by Wang because there may be other vessels, structural components, or organs within the treatment region and using a more advanced ultrasound shock wave generation procedure with varying of power and wave delivery rate can limit thermal damage to healthy tissues (Wang, [0004]). 
Regarding claim 4, the combined references of Cioanta, Sapozhnikov and Wang teach all of the limitations of claim 3. Cioanta further teaches:
wherein the plurality of shock waves have a rate of wave delivery of 2-4 Hz ([0007], frequency of the shock waves are in 1-15 Hz, which is within the claimed frequency range; [0510], 1 to 8 Hz for the extracorporeal shock waves are within the claimed range).
Regarding claim 7, the combined references of Cioanta, Sapozhnikov and Wang teach all of the limitations of claim 3. Cioanta further teaches:
further comprising the step of: 
directing the plurality of shock waves so that a length of the peripheral artery is treated ([0146], peripheral arterial disease treatment; [0199]-[0203], teach to the treatment of occlusions which are considered to be a deposit in a patient’s artery; [0204]-[0211], applicators 30 and 32, generate ultrasound shock waves to the patient from extracorporeal sources; [0207], applicators 30 and 32 can have a longitudinal movement in order to cover the full length of the occlusion and is considered to be “a length” of the artery as it is across a longitudinal direction of the artery; [0214], describe treatment of a peripheral artery specifically; [0215], piezoelectric shock wave applicators 30; [0257]; [0260]; [0297]-[0302]; see also figures 3, 4, 9, and 15-17 for extracorporeal pressure shock wave generation system;).
Claims 5-6, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta, in view of Sapozhnikov as applied to claims 1 or 10 or 16 above, and further in view of Emery et al. (U.S. Pub. No. 20170028227) hereinafter Emery. 
Regarding claims 5, 11, and 19, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claims 1 or 10 or 16. Cioanta further fails to teach:
wherein the ultrasound wave comprises a rectangular shaped focal beam.
However, the analogous art of Emery of a high intensity ultrasound treatment system and method for treatment of tissue structures (abstract) teaches:
wherein the ultrasound wave comprises a rectangular shaped focal beam ([0006], the focal zone treatment area may be rectangular, which is considered to be a rectangular shaped focal beam; ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracorporeal shock wave arterial treatment device of Cioanta and Sapozhnikov to incorporate a rectangular shaped focal zone as taught by Emery because it enables thorough energy application to a treatment region that fully excites a target tissue in a consistent manner without the need to move a point source treatment beam during a treatment procedure (Emery, [0006]). This increases efficiency and reduces the length of a therapy procedure.   
Regarding claim 6, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 1. Cioanta further teaches:
wherein the focal beam has a length of 1-2 cm ([0310], focal volume of 1-2 cm or less).
	Primary reference Cioanta further fails to teach:
wherein the rectangular shaped focal beam 
However, the analogous art of Emery of a high intensity ultrasound treatment system and method for treatment of tissue structures (abstract) teaches:
wherein the rectangular shaped focal beam ([0006], the focal zone treatment area may be rectangular, which is considered to be a rectangular shaped focal beam; ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracorporeal shock wave arterial treatment device of Cioanta and Sapozhnikov to incorporate a rectangular shaped focal zone as taught by Emery because it enables thorough energy application to a treatment region that fully excites a target tissue in a consistent manner without the need to move a point source treatment beam during a treatment procedure (Emery, [0006]). This increases efficiency and reduces the length of a therapy procedure.   
Regarding claims 12 and 20, the combined references of Cioanta, Sapozhnikov and Emery teach all of the limitations of claims 11 or 19, including a rectangular shaped focal beam. Cioanta further teaches:
wherein the focal beam is 1-2 cm in length ([0310], focal volume of 1-2 cm or less).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cioanta, in view of Sapozhnikov as applied to claim 2 above, and further in view of Laub (U.S. Pub. No. 20170043066) hereinafter Laub.  
Regarding claim 8, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 2. Primary reference Cioanta further fails to teach:
wherein the suction catheter comprises a flared tip.
	However, the analogous art of Laub of an aspiration suction catheter for removing material from the body of a patient (abstract) teaches:
wherein the suction catheter comprises a flared tip ([0024]; [0027]; [0034], figure 3C is provided with a flared distal tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracorporeal shock wave arterial treatment device of Cioanta and Sapozhnikov to incorporate the flared suction catheter tip as taught by Laub because the use of a flared distal tip forms a funnel that when deployed during use, helps collect material during the suction process (Laub, [0034]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cioanta, in view of Sapozhnikov as applied to claim 13 above, and further in view of Matula et al. (U.S. Pub. No. 20160184614) hereinafter Matula. 
Regarding claim 14, the combined references of Cioanta and Sapozhnikov teach all of the limitations of claim 13. Cioanta further teaches:
wherein the shock wave source travels along the length of the artery ([0207], applicators 30 and 32 can have a longitudinal movement in order to cover the full length of the occlusion; [0257], longitudinal movement 31 to position the applicator 30 based on the treatment; [0279]; [0352])
Primary reference Cioanta further fails to teach:
every few minutes to treat a desired range of the target area
However, the analogous art of Matula of a high intensity focused ultrasound system (abstract) teaches:
every few minutes to treat a desired range of the target area ([0044], teaches to an iterative treatment process every few minutes and [0050] teaches to movement of the treatment focal position based on the position of the target region. Combined with the teaching of Cioanta of longitudinal movement about an arterial occlusion, this teaches to the traveling of the source every few minutes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extracorporeal shock wave arterial treatment device of Cioanta and Sapozhnikov to incorporate the treatment protocol every few minutes as taught by Matula because the use of a balanced treatment time on the scale of a few minutes in an iterative process can reduce the amount of excess energy deposited in healthy adjacent tissues, while effectively treating the target disease region (Matula, [0044]). This provides the most efficient treatment protocol while reducing side-effects. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791